Case: 20-50103     Document: 00516372663         Page: 1    Date Filed: 06/27/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 27, 2022
                                  No. 20-50103
                                                                       Lyle W. Cayce
                                                                            Clerk
   Robert Watts,

                                                           Plaintiff—Appellant,

                                      versus

   Northside Independent School District; Mack Edward
   Breed,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:17-CV-887


   Before Wiener, Costa, and Willett, Circuit Judges.
   Gregg Costa, Circuit Judge:
         Texas high school football has a storied history. See generally H. G.
   Bissinger, Friday Night Lights: A Town, a Team, and a
   Dream (1990). But what happened on the Friday night in September 2015
   when Marble Falls High School played John Jay High School may have been
   unprecedented. By the fourth quarter, John Jay’s assistant coach Mack
   Breed was “increasingly agitated, angry and enraged over his belief that the
   referee crew was making ‘bad calls,’” and over “alleged racial comments”
   referee Robert Watts had directed at players. Coach Breed told John Jay
Case: 20-50103        Document: 00516372663             Page: 2      Date Filed: 06/27/2022




                                        No. 20-50103


   players “to hit” Watts because “he need[ed] to pay the price.” In the
   game’s closing minutes, two John Jay players followed that order. They
   ambushed Watts from behind. The assault left Watts with “a turf burn on
   his forehead, a cut next to his right eye, and a large abrasion on his left arm.”
   He “received a concussion” and experienced “post-concussion syndrome
   and anxiety disorder.” 1
           The incident went viral. The two John Jay players who attacked Watts
   appeared on Good Morning America, where they “expressed remorse for their
   actions and maintained they were just doing as they were told” by Breed.
   The players, who followed Breed’s direction to “hit the ref,” said they
   “knew what they did was wrong, but they did it anyway because of their trust
   in Breed.” John Jay’s principal told ESPN that Breed “admitted to him and
   Head Coach Gary Gutierrez that he ‘directed the students to make the
   referee pay for his racial comments and calls.’”
           In December 2015, Breed pleaded guilty to assault causing bodily
   injury, affirming that he did “intentionally, knowingly, or recklessly cause
   bodily injury to Robert Watts by striking him.” Breed’s conviction required
   him to permanently relinquish his teaching license.
           This civil rights suit, filed in state court and later removed to federal
   court, followed. The magistrate judge recommended dismissing the section
   1983 claim against the school district under Rule 12(b)(6) because: (1) there
   was no state action as the players who hit Watts were private actors, and (2)
   even if there were a constitutional violation, the school district was not the
   moving force behind it and thus could not be liable, see Monell v. Dep’t of
   Social Servs. of N.Y., 436 U.S. 658, 694 (1978). The magistrate judge later


           1
             The quoted material comes from the complaint as we must take its allegations as
   true at the pleading stage when this case was dismissed.




                                              2
Case: 20-50103      Document: 00516372663          Page: 3    Date Filed: 06/27/2022




                                    No. 20-50103


   recommended dismissing the substantive due process claim against Breed
   because the law is not clearly established that he was a state actor in this
   incident. He further recommended that the state law claims against Breed be
   dismissed without prejudice, allowing them to be pursued in state court. See
   28 U.S.C. § 1367(c)(3) (providing that a federal court may decline to exercise
   supplemental jurisdiction over claims when it “has dismissed all claims over
   which it has original jurisdiction”). The district court agreed on all counts,
   dismissing the federal claims with prejudice and the state claims without
   prejudice.
          We affirm the dismissal of the school district. No policy or custom of
   Northside Independent School District directed the assault on Watts—quite
   the opposite, Breed had gone rogue in ordering the assault—so the district is
   not liable under section 1983. See Monell, 436 U.S. at 694.
          We reach a different conclusion when it comes to the pleading-stage
   dismissal of the claims brought against Breed in his own capacity. The
   district court focused on the “state created danger” theory that Watts
   invokes. It correctly ruled that this theory could not be a basis for liability.
   We have “repeatedly declined to recognize the state-created danger
   doctrine.” Joiner v. United States, 955 F.3d 399, 407 (5th Cir. 2020). A claim
   that we have expressly not recognized is the antithesis of a clearly established
   one. See Keller v. Fleming, 952 F.3d 216, 227 (5th Cir. 2020) (dismissing a
   case on qualified immunity grounds because the Fourteenth Amendment
   claim required recognition of the state-created-danger theory).
          But the state-created-danger theory does not even fit this situation in
   which a public employee ordered private actors to commit an assault.
   Instead, the theory applies when a state actor creates a dangerous condition
   that results in harm. It involves a mens rea of deliberate indifference, not the
   intentional infliction of harm. See Doe ex rel. Magee v. Covington Cnty. Sch.




                                          3
Case: 20-50103      Document: 00516372663           Page: 4     Date Filed: 06/27/2022




                                     No. 20-50103


   Dist. ex rel. Keys, 675 F.3d 849, 865 (5th Cir. 2012) (en banc) (listing the
   elements that such a claim would require though abstaining from recognizing
   it). A good example of the type of situation in which plaintiffs invoke the
   state-created-danger theory is the Texas A&M bonfire disaster that killed
   twelve students in 1999. See Scanlan v. Texas A&M Univ., 343 F.3d 533, 537–
   38 (5th Cir. 2003). The plaintiffs argued that university officials were
   deliberately indifferent to the “dangers posed by the construction of the
   bonfire stack.” Id. at 538. But no one contended that those officials wanted
   the bonfire to collapse or ordered anyone to make that tragedy happen. Or,
   to use an example from high school football, plaintiffs have invoked the state-
   created-danger theory to try and hold schools and coaches liable for injuries
   that occur on the field in the normal course of practice and games. See, e.g.,
   Yarbrough v. Sante Fe Ind. Sch. Dist., 2022 WL 885093, at *1–2 (5th Cir.
   March 25, 2022) (rejecting such a claim). Again, the argument is that state
   actors are responsible for allowing dangerous conditions to persist. Id. at *2.
   Cases like Yarbrough do not involve coaches ordering players to hurt others
   on the field.
          This case does. Breed’s ordering players to assault the referee thus
   does not fit in the state-created-danger box. Instead, it is an example of a
   public official’s ordering private actors to engage in conduct. The law has
   long recognized that state action exists when a state actor commands others
   to commit acts as much as when the state actor commits those acts.
   Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 296
   (2014) (“We have, for example, held that a challenged activity may be state
   action when it results from the State’s exercise of ‘coercive power,’ when
   the State provides ‘significant encouragement, either overt or covert,’ or
   when a private actor operates as a ‘willful participant in joint activity with the
   State or its agents.’” (citations omitted)); Norwood v. Harrison, 413 U.S. 455,
   465 (1973) (“[I]t is also axiomatic that a state may not induce, encourage or




                                           4
Case: 20-50103      Document: 00516372663           Page: 5    Date Filed: 06/27/2022




                                     No. 20-50103


   promote private persons to accomplish what it is constitutionally forbidden
   to accomplish.” (quoting Lee v. Macon Cnty. Bd. of Educ., 267 F. Supp. 458,
   475–76 (M.D. Ala. 1967))). Under this view of the case, which Watts also
   argues, it is clearly established that Breed engaged in state action when he
   ordered his players to assault Watts.
          The challenged action is Breed’s order to hurt Watts. It is hard to see
   how that is anything other than state action. Breed was on the sidelines acting
   in his role as an assistant football coach at a public school. Just as a police
   officer cannot avoid the Fourth Amendment by ordering a private citizen to
   conduct an illegal search, see Coolidge v. New Hampshire, 403 U.S. 443, 487
   (1971) (explaining that the Fourth Amendment applies when a private party
   is acting as an instrument or agent of the state), Breed cannot escape liability
   by ordering students to conduct the attack. Likewise, state officials could not
   get around the Equal Protection Clause on the ground that they did not
   “physically post the signs” in a bus terminal segregating the races. Baldwin
   v. Morgan, 287 F.2d 750, 755 (5th Cir. 1961).               Because the state
   “commanded” the private terminal operator to post the signs and maintain
   separate areas, state officials could be sued. Id. As these examples show, a
   state actor is liable for conduct that also involves private actors “when it has
   exercised coercive power or has provided such significant encouragement,
   either overt or covert, that the choice must in law be deemed to be that of the
   State.” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982).
          In fact, the difficult state action question when a public official and a
   “nominally private” party act in concert is whether the latter temporarily
   becomes a state actor subject to constitutional constraints. See Brentwood,
   531 U.S. at 296; Blum, 457 U.S. at 1003 (distinguishing cases “in which the
   defendant is a private party and the question is whether his conduct has
   sufficiently received the imprimatur of the State so as to make it ‘state’ action
   for purposes of the Fourteenth Amendment”); see also Adickes v. S.H. Kress



                                           5
Case: 20-50103      Document: 00516372663           Page: 6     Date Filed: 06/27/2022




                                     No. 20-50103


   & Co., 398 U.S. 144, 169–71 (1970) (addressing whether a private company
   could be sued under section 1983 for maintaining a segregated restaurant
   when state enforced custom of segregation).            The question with the
   straightforward answer is the one we face here: whether a public official
   somehow steps out of his ordinary “state actor” role by enlisting private
   parties to carry out his orders. See Peterson v. City of Greenville, 373 U.S. 244,
   248 (1963) (“When the State has commanded a particular result, it . . . has
   ‘become involved’ in it, and, in fact, has removed that decision from the
   sphere of private choice.”). Because the law has long recognized that a public
   official remains a state actor when he orders others to carry out his objectives,
   any reasonable football coach would have known that he was engaged in state
   action when instructing his players that Friday night. Consequently, the state
   action in this case was clearly established and it was error to dismiss the
   section 1983 claim against Breed on that ground.
          Although we hold that Breed was engaged in state action that
   subjected him to the Due Process Clause, we do not opine on whether the
   complaint has alleged a violation of clearly established due process law. We
   leave that determination to the district court on remand. And because the
   only basis for dismissing the state tort claims brought against Breed was the
   dismissal of all federal claims, we also reverse the dismissal of the state
   claims.
          We therefore AFFIRM IN PART and REVERSE IN PART.
   The case is REMANDED for further proceedings on the claims asserted
   against Breed in his individual capacity.




                                           6